Citation Nr: 0815983	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-01 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

2.  Entitlement to an increased disability rating for 
service-connected right knee scar, status post lateral 
shrapnel injury, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from October 1968 to August 1970.  Combat service in 
Vietnam and the veteran's receipt of the Purple Heart Medal 
is reflected in the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs which, in part, granted 
service connection for PTSD, a right knee scar and bilateral 
hearing loss.  A 10 percent disability rating was assigned 
for PTSD and noncompensable (zero percent) disability ratings 
were assigned for hearing loss and the shrapnel wound 
residuals, all effective January 26, 2004.  

The veteran filed a notice of disagreement in regards to the 
November 2004 rating decision.  He requested review by a 
decision review officer (DRO).  The DRO increased the rating 
assigned the veteran's service-connected PTSD to 30 percent 
disabling.  The veteran indicated his continued 
dissatisfaction with that rating when he submitted his 
substantive appeal (VA Form 9) in December 2005.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].  

The veteran testified before a DRO at the RO in March 2006.  
In a February 2007 supplemental statement of the case (SSOC), 
the DRO continued the assigned disability ratings for 
service-connected PTSD and hearing loss and increased the 
rating assigned for the right knee scar to 10 percent 
disabling, effective January 26, 2004.  The veteran has 
indicated continued dissatisfaction with this rating in 
subsequent correspondence to the RO.  See AB, supra. 

The veteran testified before the undersigned Veterans Law 
Judge in regards to the above issues at a personal hearing, 
held by means of video teleconferencing, in December 2007.  
The transcript of the hearing is associated with the 
veteran's VA claims folder.

The issue of entitlement to an increased disability rating 
for service-connected PTSD is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.

Additionally-submitted evidence

In December 2007, updated VA outpatient records were 
associated with the claims folder without waiver of review by 
the RO [the submission also contained copies of recent VA 
examination reports, but such have already been considered by 
the RO].  Those records are not, however, "pertinent" to 
the hearing loss and right knee scar claims that are being 
addressed on the merits in this decision.  Thus, the hearing 
loss and right knee scar claims need not be remanded for 
additional consideration by the RO.  See 38 C.F.R. § 20.1304 
(2007). 

The outpatient records are relevant to the veteran's service-
connected PTSD.  However, as indicated above that claim is 
being remanded for additional development and readjudication, 
thus negating any problems concerning initial RO 
consideration of said evidence.

Issue not on appeal

One issue previously on appeal, entitlement to service 
connection for tinnitus, was granted in a December 2005 DRO 
decision.  Since the claim was granted, the appeal as to that 
issue has become moot.  The veteran has not, to the Board's 
knowledge, expressed dissatisfaction with that decision.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].



FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's bilateral hearing loss is currently manifested 
by no more than level I hearing impairment in the right ear 
and level I hearing impairment in the left ear.

2.  The competent medical evidence of record indicates that 
the veteran's right knee scar, status post lateral shrapnel 
injury, is currently manifested by scarring with accompanying 
painful right knee motion. 

3.  The evidence does not show that the veteran's service-
connected hearing loss or right knee scar disabilities are so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§  4.85, Diagnostic Code 6100, 4.86 
(2007).

2.  The criteria for an increased disability rating for right 
knee scar, status post lateral shrapnel injury, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5260; 4.118, 
Diagnostic Code 7805 (2007). 

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a compensable disability rating for his 
service-connected bilateral hearing loss and an increased 
disability rating for his service-connected right knee scar 
disability, which is currently evaluated at 10 percent 
disabling.  As is detailed in the Introduction, the third 
issue on appeal, entitlement to an increased disability 
rating for service-connected PTSD, is being remanded for 
additional evidentiary development. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision as to these two claims.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his increased 
rating claims in a letter from the RO dated April 27, 2007 
which informed him that "the evidence must show that your 
service-connected conditions have gotten worse."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced April 
2007 letter, as well as a letter from the RO dated March 22, 
2004.
Specifically, the veteran was advised in the March 2004 and 
April 2007 letters that VA is responsible for obtaining 
records from any Federal agency, to include military records, 
outpatient records from VA treatment facilities and records 
from the Social Security Administration.  Both letters 
further indicated that a VA examination would be scheduled if 
necessary to adjudicate his claims.  With respect to private 
treatment records, both letters informed the veteran that VA 
would make reasonable efforts to obtain relevant private 
records.  Copies of VA Form 21- 4142, Authorization and 
Consent to Release Information, were included with the 
letters, and the veteran was asked to complete this release 
for each private healthcare provider so that VA could obtain 
these records on his behalf.  

The April 2007 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure that we receive 
all requested records that are not in the possession of a 
Federal department or agency" [Emphasis as in the original 
letter].  

The April 2004 VCAA letter also specifically requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim[s], please let us know.  If 
you have any evidence in your possession that pertains to 
your claim[s], please send it to us."  This request complies 
with the "give us everything you've got" requirement 
contained in 38 C.F.R. § 3.159 (b) in that the RO informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO. 

Finally, both the March 2004 and April 2007 letters noted 
that the veteran was unrepresented and provided information 
about Veterans Service Organizations (VSOs) that could assist 
him with his claims.  The veteran has continued to proceed 
without a representative.

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claims in November 
2004.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Crucially, 
following the issuance of the April 2007 VCAA letter, the 
veteran was allowed the opportunity to present evidence and 
argument in response, but indicated in May 2007 that he had 
no additional information or evidence to submit to support 
his claims.  Therefore, the essential fairness of the 
adjudication was not affected.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.  The Board accordingly finds that there 
is no prejudice to the veteran in the timing of the VCAA 
notice which was given with regard to the four elements of 38 
U.S.C.A. § 5103 as to this claim.

There have been two significant Court decisions concerning 
the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in a March 2006 letter and in the April 2007 VCAA 
letter, which detailed the evidence considered in determining 
a disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letters as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 and April 2007 
letters instructed the veteran that two factors were relevant 
in determining effective dates of increased rating claims: 
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule or other applicable standards."  The veteran 
was also advised in the letters as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice since the veteran's claim was 
readjudicated in the February 2007 SSOC, following the 
issuance of the March 2006 letter.  
See Sanders, supra.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores, 22 Vet. App. at 43-44.

The Board finds that the April 2007 letter to the veteran 
specifically advised him that an increased disability rating 
would require a showing that his disabilities had worsened.  
In addition, the March 2006 and April 2007 letters invited 
evidence that would demonstrate limitations in the veteran's 
daily life and work, such statements from employers 
"regarding how your condition(s) affect your ability to 
work; or statements discussion your disability symptoms from 
people who have witnessed how they affect you."

The Board notes that the VCAA letters of record did not 
contain notice of the specific schedular criteria or notify 
the veteran as to the use of diagnostic codes.  However, it 
is apparent from the record that the veteran had actual 
notice of the applicable criteria, as he specifically went 
over the schedular criteria with the undersigned during his 
personal hearing.  See the December 2007 hearing transcript, 
pages 3-7.  It is therefore abundantly clear that the veteran 
was aware of the applicable schedular standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice for his increased rating 
claim as contemplated by the Court in Vazquez-Flores.  

The Board further notes that the veteran has not alleged that 
the veteran has received inadequate VCAA notice.  The veteran 
is obviously aware of what is required of him and of VA. 
 Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claims, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  
In particular, reports of VA treatment of the veteran have 
been associated with the claims folder.  Additionally, the 
veteran was afforded VA examinations in June 2004, September 
2005, June 2006 and January 2007, the reports of which 
reflects that the examiner reviewed the veteran's past 
medical history, recorded his current complaints, conducted 
appropriate audiological and physical examinations and 
rendered appropriate diagnoses and opinions.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
detailed in the Introduction, the veteran testified before 
the undersigned via video teleconferencing in December 2007.

Accordingly, the Board will proceed to a decision as to the 
bilateral hearing loss and right knee claims.  As detailed 
further below, the PTSD claim is being remanded for 
additional evidentiary development.



1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

Evaluating hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  
See 38 C.F.R. § 4.85 (2007).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's initial claim for service 
connection for bilateral hearing loss was received in January 
2004, after the amended regulations became effective.  Thus, 
the veteran's claim will be evaluated in accordance with the 
amended regulations only.  See VAOPGCPREC 3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Analysis

The veteran seeks a compensable disability rating for his 
service-connected bilateral hearing loss.

Schedular rating

As indicated above, the resolution of this issue involves 
determining the level of acuity in each ear.

On VA audiological evaluation in June 2004, puretone 
thresholds were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	15	20	45	50	60	42
Right (dB)	10	15	45	50	55	41

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 100 percent in the left ear.

On VA audiological evaluation in September 2005, puretone 
thresholds were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	15	15	40	55	50	40
Right (dB)	10	15	40	55	50	40

Speech audiometry revealed speech recognition ability of 96 
percent in both the right and left ears.

On VA audiological evaluation in June 2006, puretone 
thresholds were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	15	20	45	55	55	43.75
Right (dB)	10	15	45	55	50	41.25

Speech audiometry revealed speech recognition ability of 96 
percent in both the right and left ears.

Review of the results of the VA audiology examinations shows 
that application of the levels of hearing impairment in each 
ear to Table VII at 38 C.F.R. § 4.85 warrants a 
noncompensable disability rating.  That is, the combination 
of level I in the right ear (the veteran's more severe right 
ear average from the June 2006 VA audiological examination) 
with level I in the left ear (the veteran's more severe left 
ear average, also from the June VA audiological examination) 
results in a noncompensable disability rating.  The June 2004 
and September 2005 audiology examinations resulted in Level I 
in both ears.

The Board also notes that these test results do not require 
consideration of exceptional patterns of hearing impairment 
under subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds 
of 55 or greater for all four Hertz frequencies, or 30 or 
less at the 1000 Hertz frequency and 70 or greater at the 
2000 Hertz frequency].  In this case, the right ear shows 
thresholds of 55 or greater in only one of the four Hertz 
frequencies and the left ear shows thresholds of 55 or 
greater in only two of the four Hertz frequencies.  38 C.F.R. 
§ 4.86(a) thus is not applicable.  In addition, there is no 
evidence of 30 or less at the 1000 Hertz frequency or 70 or 
greater at the 2000 Hertz frequency in either ear, so (b) is 
also inapplicable.

The VA examination reports of record document that the 
veteran has diminished hearing.  This is not in dispute -- 
service connection is assigned only where hearing loss 
exists.  See 38 C.F.R. § 3.385 (2007).  With respect to the 
assignment of an increased rating, the question which must be 
answered by the Board is whether the schedular criteria have 
been met.  The schedular criteria are specific, and as 
explained above the veteran's hearing loss is not of 
sufficient severity to warrant a compensable rating.  See 
Lendenmann, 3 Vet. App. at 349.

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
hearing loss has not changed appreciably since the veteran 
filed his claim.  There appear to have been no medical 
findings and no other evidence which would allow for the 
assignment of a compensable disability rating at any time 
during the period of time here under consideration.  

Based on the record, the Board finds that a noncompensable 
disability rating was properly assigned for the entire period 
from the date of service connection, January 26, 2004.  
Staged ratings are not appropriate.

Extraschedular rating consideration

For the sake of brevity, the matter of entitlement to 
extraschedular ratings will be addressed below in regards to 
both increased rating issues on appeal.

2.  Entitlement to an increased disability rating for 
service-connected right knee scar, status post lateral 
shrapnel injury, currently evaluated as 10 percent disabling.

Relevant law and regulations

Disability ratings - in general

The law and regulations pertaining to disability ratings are 
detailed above and will not be repeated for the sake of 
brevity.

Assignment of diagnostic code

The veteran's right knee scar, status post lateral shrapnel 
injury, is currently rated under 38 C.F.R. 4.118, Diagnostic 
Code 7805 (2007) [scars, other].  

The Board observes in passing that in 2002 regulatory changes 
amended the rating criteria for evaluating skin disabilities.  
See 67 Fed. Reg. 49596 (July 31, 2002) [effective August 30, 
2002].  The veteran's claim dates from January 2004, so only 
the current schedular criteria are applicable to his claim.  
In any event, Diagnostic Code 7805, [scars, other], which 
calls for rating based on limitation of function of the 
affected part, was not amended.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is more appropriate than the one used by the RO, 
Diagnostic Code 7805.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  

The Board initially observes that no underlying muscle 
injuries have been medically identified (the veteran's 
November 1969 service medical records indicate only a 
contusion, and the June 2004 and September 2005 VA examiners 
specifically found no muscle involvement), so rating the 
disability under 38 C.F.R. § 4.73 [muscle injuries] is not 
appropriate.  Moreover, the September 2005 VA examiner found 
no underlying nerve or bone damage associated with the 
service-connected scar disability.  The medical evidence 
clearly indicates that the service-connected disability is 
the scar itself. 

As was alluded to above, the RO has rated the veteran's scar 
under Diagnostic Code 7805, based on the veteran's complaints 
of limitation of motion of the knee.      
The Board has considered the application of other diagnostic 
codes referable to scars.  

The veteran's scar is not on the head, face or neck, and is 
not described a deep.  The scar, although superficial, does 
not cover an extensive area, is not unstable (the September 
2005 and January 2007 VA examiners noted no loss of skin 
covering over the scars), and does not produce tenderness 
during examination (indeed, he specifically denied tenderness 
during the June 2004, September 2005 and January 2007 VA 
examinations).  

The veteran's current complaints consist of painful and 
limited motion.  The scar may be painful at times.  Indeed, 
the veteran indicated pain in the scar area during the most 
recent January 2007 VA examination.  A review of the 
pertinent evidence, however, reveals that the veteran's 
primary disability is the impairment in function caused by 
this scar.  Moreover, Diagnostic Code 7804 [scars, painful on 
examination] allows for the assignment of a maximum rating of 
10 percent only.  The veteran is already in receipt of a 10 
percent rating, so application of that diagnostic code would 
not avail the veteran.   

Diagnostic Code 7805 [scars, other] is the most appropriate 
diagnostic code because it specifically directs VA to rate 
the impairment based on the limitation of function of the 
body part affected.  This potentially enables consideration 
of disability ratings in excess of the currently assigned 10 
percent based on limitation of function.  The Board can 
identify nothing in the evidence to suggest that any other 
diagnostic code would be more appropriate, and the veteran 
has not suggested employment of another diagnostic code.  
Accordingly, the Board concludes that the veteran is most 
appropriately rated under Diagnostic Code 7805.  

Diagnostic Code 7805 specifies that the scar is to be rated 
based on limitation of function of the effected joint, in 
this case the knee.  As for the matter of which diagnostic 
code to use in tandem with Diagnostic Code 7805, the Board 
concludes that the disability is best evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 [leg, limitation of 
flexion].  Although the veteran demonstrated full range of 
motion of the right knee during physical examination in June 
2004 and September 2005, it appears as though he is starting 
to lose flexion in the right knee due to pain per the January 
2007 VA examination report.  Therefore, Diagnostic Code 5260 
is applicable in the instant case.

There is no indication of any limitation of extension, so 
Diagnostic Code 5261 is not for application.  The remaining 
diagnostic codes pertaining to the knee involve malunion or 
nonunion of the tibia and fibula, dislocation and removal of 
semilunar cartilage, recurrent subluxation or lateral 
instability or ankylosis of the joint, none of which is 
present.  None of those diagnostic codes is applicable.   

Accordingly, the combination of Diagnostic Codes 7805 and 
5260 are deemed by the Board to be most appropriate in rating 
the veteran's service-connected right knee scar disability. 

Specific rating criteria

Under Diagnostic Code 7805, scars are evaluated on the basis 
of any related limitation of function of the body part that 
they effect.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2007).

Under Diagnostic Code 5260, limitation of leg flexion is 
rated as follows: 
 
30%	flexion limited to 15 degrees

20%	flexion limited to 30 degrees

10%	flexion limited to 45 degrees

0%	flexion limited to 60 degrees.

See also 38 C.F.R. § 4.71, Plate II (2007), which reflects 
that normal flexion and extension of a knee is from 0 to 140 
degrees.  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2007).

Analysis

Schedular rating

As detailed above, normal range of motion for the knee is 
defined as follows: flexion to 140 degrees and extension to 
0 degrees.  See 38 C.F.R. § 4.71, Plate II (2007).  The most 
recent VA examination of record, conducted in January 2007, 
demonstrates the veteran was able to achieve full flexion to 
140 degrees and extension to 0 degrees in the right knee.  
The prior-dated VA examination reports also indicates full 
range of motion in the right knee.  Such minimal limitation 
of knee motion, alone, does not justify the veteran's 
currently assigned 10 percent rating, let alone allows for an 
increased disability rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 (2007).  

However, as will be discussed immediately below, it is 
consideration of DeLuca factors which warrants the current 10 
percent rating assigned to the service-connected right knee 
scar.  

DeLuca considerations

In assigning a compensable disability rating to the veteran's 
service-connected right knee disability rating in the 
February 2007 SSOC, the DRO specifically noted the veteran's 
painful motion demonstrated in the most recent January 2007 
VA examination report.  Accordingly, the veteran's current 10 
percent disability rating has been assigned pursuant to 
DeLuca.

The evidence does not demonstrate that the veteran's right 
knee disability is productive of functional impairment that 
would support assignment of a disability rating greater than 
the currently assigned 10 percent.  Although the veteran has 
complained of severe limitation in the functioning of the 
right knee (see the December 2007 hearing transcript, page 
6), the objective evidence of record does not support this 
contention.  Specifically, the June 2004 and September 2005 
examiner found no evidence of incoordination, weakened 
movement, instability or excess fatigability with respect to 
either knee.  The January 2007 VA examiner similarly found no 
evidence of instability or additional loss of motion with 
repetitive use.  

The Board additionally observes that the veteran has a non 
service-connected fused right ankle which according to the 
medical evidence causes fatigability, weakness, 
incoordination and the like.  Indeed, the September 2005 
examiner noted that the veteran "will be able to walk a 
maximum of 5 blocks before being forced to sit and rest 
momentarily.  This limitation is due solely to his fused 
right ankle and is not affected by his knee."  The June 2004 
VA examiner made a similar comment, as follows:  "[The 
veteran] is able to stand for 1 hour limited by his ankle an 
walk for approximately 2 [hours] limited by his ankle.  He is 
able to fully squat although repetitive squatting is limited 
by his ankle."

The objective medical evidence, reported above, demonstrates 
that the right knee disability, itself, is productive only of 
minimal limitation of motion due to pain.  To the extent that 
the veteran contends otherwise, it is now well established 
that lay persons without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as the cause of symptoms.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The statements offered by the veteran are not 
competent medical evidence.

In short, there is no basis on which to assign a higher level 
of disability based on 38 C.F.R. §§ 4.40 and 4.45. 

Fenderson considerations

The Board has considered whether assignment of "staged 
ratings" is appropriate for the service-connected right knee 
scar disability.  See Fenderson, supra.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
right knee scar has not changed appreciably since the veteran 
filed his claim.  There appear to have been no medical 
findings and no other evidence which would allow for the 
assignment of an increased disability rating at any time 
during the period of time here under consideration.  Based on 
the record, the Board finds that a 10 percent disability 
rating was properly assigned for the entire period from the 
date of service connection, January 26, 2004.  Staged ratings 
are not appropriate.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1) (2007), Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

In the December 2005 SOC, the DRO provided the criteria for 
an extraschedular rating and considered the veteran's 
entitlement to such.  The Board will, accordingly, consider 
the provisions of 38 C.F.R. 3.321(b)(1) (2007) in connection 
with the issues on appeal.  See VAOPGCPREC 6-96; see also 
Bagwell v. Brown,
9 Vet. App. 337, 339 (1996).

In this case, there is no evidence of an unusual clinical 
picture, symptoms which are out of the ordinary, or any other 
factor which could be characterized as exceptional or unusual 
regarding the veteran's bilateral hearing loss or right knee 
scar disabilities.  The veteran has pointed to no such 
symptoms.

With respect to frequent hospitalization, there is no 
evidence of hospitalization for the veteran's hearing loss or 
right knee in the recent or remote past.

With respect to marked interference with employment, there is 
no indication that his service-connected bilateral hearing 
loss or right knee disability scar causes marked interference 
with his employment.  The evidence reflects that the veteran 
worked in law enforcement and as a roofer until 1989 and is 
currently unemployed.  It does not appear that the veteran's 
unemployment is due to his service-connected hearing loss and 
right knee scar disabilities, as there is no indication from 
the VA examinations and other reports of record that these 
disabilities were so severe that they would markedly 
interfere with his employability.  Instead, the medical 
evidence indicates that the veteran's service-connected PTSD 
is responsible for the employability difficulties the veteran 
currently endures, and he has testified to the same.  See the 
December 2007 hearing transcript, page 14.  

The Board has thus been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the veteran's service-connected hearing loss 
or right knee scar.  Accordingly, referral for extraschedular 
evaluation is not warranted in this case.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claims of entitlement to increased 
ratings for his service-connected bilateral hearing loss and 
right knee scar disabilities.  The benefits sought on appeal 
are accordingly denied.  


ORDER

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied.

Entitlement to an increased disability rating for a service-
connected right knee scar, status post lateral shrapnel 
injury, is denied.


REMAND

3.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated as 30 percent 
disabling.

The veteran's most recent VA examination was performed in 
June 2006.  
The veteran has indicated that his service-connected PTSD 
symptomatology has worsened since that time.  See the 
December 2007 Travel Board hearing transcript, page 7.

The Board finds that a contemporaneous VA medical examination 
is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination]..  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran 
for a psychiatric examination in order 
to determine the current severity of 
the service-connected PTSD.  
The veteran's VA claims folder should 
be forwarded to the examiner for 
review in connection with the 
examination.  The report of the 
examination should be associated with 
the veteran's VA claims folder.

2.  VBA should then readjudicate the 
veteran's claim of entitlement to an 
increased disability rating for 
service-connected PTSD.  If the 
benefit sought on appeal remains 
denied, in whole or in part, VBA 
should provide the veteran with a SSOC 
and allow an appropriate period of 
time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


